Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action responsive to Applicant’s reply filed 3/24/2021.	
Claims 1-22 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations necessitating new search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2018/0114002) in view of Suresh et al. (US 9292323).

With respect to claim 1, Webb discloses: A virtual server comprising: at least one processor configured to: provide the single composited layered image as a virtual session to a client computing device, and mount an application layer to the single composited layered image in response to a user of the client computing device 
Webb does not specifically disclose: create a single composited layered image comprising an operating system layer and an application shortcut that includes a representation of an application while not including the application.
However, Suresh discloses: create a single composited layered image comprising an operating system layer and an application shortcut that includes a representation of an application while not including the application (claim 17, lines 24-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate an operating system layer and an application layer as taught by Suresh. One of ordinary skill in the art would be motivated to make the combination to deploy applications on-demand for users to enjoy and expect context aware output (col. 1, lines 25-26, Suresh).

With respect to claim 2, Suresh discloses: wherein the application shortcut comprises an application shortcut layer (claim 17, lines 24-29, a shortcut can be interpreted as a shortcut layer. Without further definition, they are one in the same. ).  

With respect to claim 3, Suresh discloses: wherein the virtual session comprises at least one of a virtual application and a virtual desktop (claim 17, line 25-26, “virtual desktop”)  



With respect to claim 5, Suresh discloses: wherein the application shortcut transfers control to the application in response to the user interacting with the application shortcut (id.).  

With respect to claim 6, Webb discloses: wherein the user interacts with the application shortcut by requesting the application to be launched, with the request being intercepted by the application shortcut causing said at least one processor to mount the application layer so that the application is available to the user ([0057], [0029]).  

With respect to claim 7, Webb discloses: wherein the user interacts with the application shortcut by requesting a file mapped to the application to be opened, with the request being intercepted by the application shortcut causing said at least one processor to mount the application layer so that the application is available to the user (id.).  

With respect to claim 8, Examiner takes Official Notice that one of ordinary skill in the art before the effective filing date would find it obvious that the application shortcut comprises an icon and textual information representing the application.  A shortcut is generally an icon with textual information that represents the application to which it is 

With respect to claims 16-21, they recite similar limitations as claims 1, 4-8, respectively, and are therefore rejected under the same citations and rationale.

With respect to claim 22, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2018/0114002) in view of Suresh et al. (US 9292323) further in view of Padmanabhan et al. (US 2017/0126528)

With respect to claim10, Webb and Suresh do not specifically disclose: wherein said at least one processor is further configured to apply a lease schedule to the application, with the lease schedule defining an amount of time said at least one processor is to create the single composited layered image to include the application layer a next time the user logs into the virtual server.  
	However, Padmanabhan discloses: wherein said at least one processor is further configured to apply a lease schedule to the application, with the lease schedule defining an amount of time said at least one processor is to create the single composited layered image to include the application layer a next time the user logs into the virtual server ([0005], [0006], [0026]).  


With respect to claim 12, Padmanabhan discloses: wherein said at least one processor is further configured to provide the single composited layered image as a virtual desktop to a plurality of client computing devices, and wherein the lease schedule limits a total number of users of the application ([Fig. 6, label 610, 612, [0001]]).  

With respect to claim 13, Padmanabhan discloses: wherein said at least one processor is further configured to report on usage of the application each time the user logs into the virtual server ([0005]).  
	
Allowable Subject Matter
Claims 9, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195